Citation Nr: 0717144	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 26, 2003 
for the grant of entitlement to service connection for cancer 
of the larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection effective September 26, 2003.  The veteran 
perfected an appeal with respect to this effective date.

On his VA Form 9, Substantive Appeal, received in December 
2004, the veteran alleged clear and unmistakable error in the 
January 2001 rating decision.  No action has been taken to 
date on this claim.  It is hereby referred to the agency of 
original jurisdiction for proper disposition.


FINDINGS OF FACT

1.  The veteran applied for service connection for cancer of 
the respiratory system to include the larynx in November 2000 
and was denied the same by a January 2001 rating decision.  
Although he submitted a timely notice of disagreement, he did 
not perfect his appeal of the decision in a timely manner.

2.  Correspondence from the veteran dated August 28, 2002, 
and received September 3, 2002, can be construed as an 
informal application to reopen his previously denied claim 
for service connection for cancer of the larynx.


CONCLUSION OF LAW

The criteria for an effective date of September 3, 2002, and 
no earlier, for the grant of service connection for cancer of 
the larynx have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an earlier effective date; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although this notice 
was delivered after the initial denial of the claim, the 
Board notes the strictly legal nature of the effective date 
claim and finds that no additional evidence that could be 
submitted would have any bearing on the issue.  Further, the 
veteran responded to the April 2005 letter by indicating that 
he had nothing further to submit.  Thus, he has been able to 
participate effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Effective Date

Service connection for cancer of the larynx was established 
by rating decision in December 2003, with an effective date 
of September 26, 2003.  The veteran contends that his 
effective date should be November 2000, the date of receipt 
of his original claim for service connection for the same. 

By way of background, VA received the veteran's informal 
claim for service connection for respiratory cancer in 
November 2000.  Based on the evidence of record at the time, 
the claim was denied by rating decision in January 2001.  The 
veteran submitted a notice of disagreement with the decision, 
and a statement of the case (SOC) was issued in April 2002.  
It was reissued in May 2002, as the original was returned to 
VA due to an incorrect address.  

Under 38 C.F.R. § 20.303(b), an appellant must file a 
substantive appeal within 60 days from the date that the 
agency of original jurisdiction mails the SOC, or within the 
remainder of the 1-year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  Thus, in this case, the veteran had until 
July 2002 to perfect his appeal (60 days from the May 2002 
mailing of the SOC).  

The veteran's representative argues that correspondence 
received from the veteran in April 2002 should be construed 
as a substantive appeal and thereby establish an effective 
date of November 2000.  The correspondence at issue is a VA 
Form 21-4138, Statement in Support of Claim, dated March 12, 
2002.  This is before the SOC was originally issued, and 
therefore cannot be construed as a timely substantive appeal, 
as by definition, it must come after the SOC.  The 
representative points out that the statement was received on 
April 29, 2002, which is subsequent to the original date the 
SOC was sent.  However, evidence in the file demonstrates 
that the original SOC was returned to sender by the postal 
service, due to an incorrect address.  Notations in the file 
confirm that the SOC was resent in May 2002.  Therefore, any 
correspondence received from the veteran prior to May 2002 
cannot be considered a substantive appeal.

In sum, because the veteran did not file a timely substantive 
appeal, the January 2001 decision became final and the appeal 
was closed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 19.32, 20.302, 20.1103 (2002).  An effective date 
in November 2000, therefore, is inappropriate. 

On September 3, 2002, the RO received from the veteran 
another VA Form 21-4138, Statement in Support of Claim.  In 
this correspondence, dated August 28, 2002, the veteran 
referenced his prior notice of disagreement and the 
subsequent statement of the case.  He then essentially stated 
that he wished the RO to review his claim for service 
connection for cancer and to make another decision.  Based on 
this, the RO sent the veteran notice in October 2002 of what 
constitutes new and material evidence sufficient to reopen 
the claim.  

Several pieces of correspondence from the veteran followed, 
on average one per month from October 2002 forward, each time 
repeating his desire for service connection for cancer.  At 
one point, the veteran requested that he be allowed to file a 
late substantive appeal of his original claim.  This was 
denied administratively by letter in January 2003.  However, 
no determination was made at that time as to whether new and 
material evidence had been submitted since his September 2003 
request for a decision.  

Included in the near-monthly correspondence was a VA Form 21-
4138 received on September 26, 2003, which used the words "I 
... do hereby file to reopen my claim."  It was upon this 
piece of correspondence that service connection was granted 
in December 2003 and an effective date was established based 
on its receipt.

The effective date of an award of compensation based on a 
claim reopened after final adjudication, as is the case here, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
remaining issue, therefore, is whether the VA Form 21-4138 
received in September 2002 can be considered a claim under 
the controlling regulations.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

The Board finds that the September 2002 Statement in Support 
of Claim constitutes an informal claim.  The veteran 
indicated his intent to apply for service connection for 
cancer.  The RO responded by giving him notice of what was 
required to reopen his claim.  No determination on that 
subject was made, however, until the December 2003 rating 
decision.  It appears that the veteran's 2002 claim was 
dropped until he used the more traditional claim-triggering 
words in 2003.  This was improper.  The veteran's VA Form 21-
4138, Statement in Support of Claim, received on September 3, 
2002 is deemed an informal claim and the date of receipt of 
that claim is the appropriate effective date.


ORDER

An effective date of September 3, 2002, and no earlier, is 
granted for the establishment of service connection for 
cancer of the larynx. 



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


